Citation Nr: 1142854	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1989.  He died in January 2000, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in January 2000; his death certificate lists his immediate cause of death as cessation of circulation due to or as a consequence of chronic diarrhea.

2.  At the time of the Veteran's death, service connection was not in effect for any disability. 

3.  In a March 2002 rating decision VA denied entitlement to service connection for the cause of the Veteran's death; the appellant did not appeal this decision.

4.  Evidence added to the record since the March 2002 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in April 2007, November 2009, and October 2010 of the information and evidence needed to substantiate and complete her claim.  This claim was most recently readjudicated in an April 2011 supplemental statement of the case.

The appellant was notified of the evidence necessary to establish entitlement to service connection for the cause of the Veteran's death, and she was advised that this claim had previously been denied.  The letters explained the definition of new and material evidence and gave the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters also notified the appellant of her and VA's respective obligations with regard to obtaining evidence and provided information regarding how VA assigns effective dates.

VA notified the appellant in November 2009 and October 2010 of the information and evidence needed to substantiate and complete a claim for death benefits in compliance with the holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  The claims file contains service treatment records, available private medical records, the Veteran's Certificate of Death, and personal statements from the appellant.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), obtaining a VA medical opinion in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because new and material evidence has not been submitted in this case, a VA medical opinion is not necessary.

II.  New and Material Evidence

In a March 2002 rating decision, the Atlanta RO denied entitlement to service connection for the cause of the Veteran's death.  The RO noted that the Veteran was not service connected for any disabilities at the time of his death and that medical evidence had not been submitted to show why the cause of death was related to service.  The appellant did not appeal this decision, and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302 (2011), 20.1103.

In December 2006, the appellant submitted a claim to reopen.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 2002 rating decision the evidence of record included the Veteran's death certificate, service treatment records, personal statements from the appellant, and private medical records from a November 1999 colonoscopy and endoscopy.

The death certificate shows that the Veteran died in January 2000.  Immediate cause of death was cessation of circulation due to or as a consequence of chronic diarrhea. 

While service treatment records note treatment for rectal bleeding of unknown etiology in February 1970; for hemorrhoidal pain (also diagnosed as a rectal abscess) in January 1981; and for a fistula in ano in April 1981, the service treatment records did not show complaints or diagnoses related to those listed on the death certificate.  That is, the service treatment records do not show evidence of a disorder manifested by chronic diarrhea.

The evidence submitted since the final March 2002 decision consists of the appellant's personal statements.  She has not submitted any additional medical records.  The Board notes that efforts to secure pertinent medical records have resulted in responses from private practioners that the records are no longer available.  

The appellant's statements include a contention that the Veteran's death may be related to his exposure to Agent Orange or jet fuel in service.  In this regard, a veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii) (2011).  As the Veteran in this case served in the Republic of Vietnam he is presumed to have been exposed to Agent Orange.

The appellant has cited muscle pain, heart disease, and skin problems (including chloracne, thinning and blistering of the skin, moles, and discoloration) as being related to in-service chemical exposure.  The appellant's contentions essentially amount to a new theory of entitlement for service connection for the cause of the Veteran's death.  A new theory standing alone without pertinent evidence, cannot is not a basis for reopening a claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).

The evidence of record in March 2002 did not suggest that any disorder related to the cause of death is linked to in-service chemical exposure.  Since March 2002, the appellant has not provided any new competent evidence demonstrating that the Veteran had a disorder in-service that is related to the cause of his death or to any in-service chemical exposure.  While the appellant points to the Veteran's problems with other disorders, she has not presented competent evidence linking these disorders to the cause of his death.  The appellant, as a lay person, is not competent to address the cause of the Veteran's death.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that the appellant is competent to describe that the Veteran suffered from skin problems, heart problems, and muscle pain, she is not competent to state that any of these complaints are related to the cause of the Veteran's death.  Thus, the Board finds that lay contentions are insufficient to reopen the claim.

Because the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


